*899OPINION OF THE COURT
Order reversed, with costs, and the judgment of Supreme Court, Nassau County, reinstated for the reasons stated in the opinion by Mr. Justice James F. Niehoff at Trial Term.
Concur: Chief Judge Cooke and Judges Gabrielli, Jones, Wachtler and Fuchsberg. Judge Jasen dissents and votes to affirm in the following memorandum: I would agree with the majority at the Appellate Division that the separation agreement construed as an entity, does not mandate an open-ended obligation to provide university tuition and "living expenses” to an emancipated adult child.